Title: II. Memorandum on Justices of the Peace for the District of Columbia, [on or before 16 March 1801]
From: Jefferson, Thomas
To: 


            
              [on or before 16 Mch. 1801]
            
            reduced the number from about 20. to 15. for each county adding to 11. of those named by mr Adams for Alexandria county, the 4. others marked with an * in the following list, & to 14. of those named by mr Adams for Washington county, 1 other have been added. a commission is consequently made out as follows.
            
              
                for Washington county
                for Alexandria county
              
              
                 
                Thomas Sim Lee
                 
                George Gilpin
              
              
                 
                Daniel Reintzell
                 
                William Fitzhugh
              
              
                *
                Thomas Corcoran
                 
                Francis Peyton
              
              
                 
                Daniel Carrol
                 
                Richard Conway
              
              
                 
                Cornelius Cunningham
                *
                Elisha Cullen Dick
              
              
                 
                Thomas Peter
                 
                Charles Alexander
              
              
                 
                Robert Brent
                 
                George Taylor
              
              
                 
                Thomas Addison
                 
                Jonah Thompson
              
              
                 
                Abraham Boyd
                 
                Abraham Faw
              
              
                 
                Benjamin More
                 
                John Herbert
              
              
                 
                John Mason
                *
                Alexander Smith
              
              
                 
                William Thornton
                 
                Cuthbert Powell
              
              
                 
                Benjamin Stoddert
                *
                Peter Wise junr.
              
              
                 
                William Hammond Dorsey
                 
                Jacob Houghman
              
              
                 
                Joseph Sprigg Belt.
                qu *
                Thomas Darne
              
            
          